Wade, C. J.
1. The evidence accepted as credible by the court, sitting without the intervention of a jury, sufficiently authorized the conviction of the accused.
(a) The value of testimony offered to set up the defense of alibi was altogether for the trial court.
2. The alleged newly discovered evidence is purely cumulative and impeaching in character, and therefore did not require the grant of a new trial. Judgment affirmed.

George a/tid Luke, JJ., concur.

Conviction of stabbing; from city court of Macon—Judge Guerry. December 6, 1916.
Hubert F. Bawls, J. F. Monsees, for plaintiff in error.
John P. Boss, solicitor-general, Will Gunn, solicitor, contra.